PER CURIAM.
This is an appeal by the state from a pretrial order in a criminal prosecution in the circuit court, as authorized by § 924.07 (8) Fla.Stat., F.S.A.1969. The challenged order granted defendants’ motion for severance, opposed by the state, which had elected to try jointly the defendants who were charged by indictment with the crime of murder in the first degree. The defendants, in the presence of each other, had made statements which were self-incriminating and which implicated the other. We find no error in that ruling of the trial court. It represented a matter resting in the discretion of the court (Jackman v. State, Fla.App.1962, 140 So.2d 627; Sylvia v. State, Fla.App.1968, 210 So.2d 286), and *510in the circumstances presented the order of severance was proper. See Bruton v. United States, 391 U.S. 123, 88 S.Ct. 1620, 20 L.Ed.2d 476.
Affirmed.